Title: Thomas Jefferson to Louis Philippe Gallot de Lormerie, 22 July 1809
From: Jefferson, Thomas
To: Lormerie, Louis Philippe Gallot de


          Sir  Monticello July 22. 09.
          Your letters of Apr. 14. June 6. & July 11. have been all duly recieved & you have done me but justice in ascribing the want of answers to my occupations. these have not been less, nor less imperious since my retirement from public life. an abstraction from my private affairs, almost entire, for 25. years, calls for great efforts for putting them again into train; they employ me without doors during all the active hours of the day, and the rare occasions in which they permit me to sit down to my writing table are given of necessity to the most indispensible objects. under these circumstances I have found it necessary to withdraw myself in a great degree from the extensive correspondences in which I have heretofore been engaged. with respect to the subjects of your letters, I was not able to give any answer of the least importance to you. as to the renewal of our forests by replanting I am not sufficiently acquainted with their state in the several parts of our union, to judge whether they are beginning to be deficient or not, so as to need the interposition of the laws. in this part of the country it is not the case. with respect to the transportation of your books & articles of Natural history to Europe I am no longer the person authorised to give or refuse permission. the application to the existing government is open to every one: they will refuse no proper indulgence to on your personal application, nor grant an improper one, on my sollicitation were I to ask what is improper. and indeed I am uninformed of the state of the laws on this subject since the last session of congress. thus unable to fulfill the wishes of your letters I had devoted the few moments I had to spare for correspondence, to cases where I could be of more effect, and I trust that your liberality will accept this apology with the assurances of my great respect & consideration
          
            Th:
            Jefferson
        